      Case 2:20-cv-00766-ECM-SMD Document 15 Filed 01/28/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


BARBARA CAUSEY GOOSBY,                          )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              ) CIVIL ACT. NO. 2:20-cv-766-ECM
                                                )          (WO)
                                                )
GARY LEE BRIGGS, et al.,                        )
                                                )
     Defendants.                                )

                       MEMORANDUM OPINION AND ORDER

                                  I.      INTRODUCTION

       This cause is before the Court on motions to remand filed by Plaintiff Barbara

Causey Goosby (“Goosby”) (Docs. 7 & 10) and upon a request by the Defendants to engage

in jurisdictional discovery. (Doc. 12 at 4).

       The case was originally filed in the Circuit Court of Lowndes County, Alabama,

and was removed by Defendant Gary Lee Briggs (“Briggs”) to federal district court on the

basis of diversity jurisdiction, pursuant to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441(a).

Defendant Southeastern Freight Lines, Inc. has not been served, but consents to the

removal. (Doc. 1-3).

       For reasons that follow, the Court concludes that the request for jurisdictional

discovery is due to be GRANTED to the extent that the Court will allow for limited written

discovery on the jurisdictional issue.
      Case 2:20-cv-00766-ECM-SMD Document 15 Filed 01/28/21 Page 2 of 5




                              II.    STANDARD OF REVIEW

       Federal courts are courts of limited jurisdiction and therefore possess only the power

authorized by the Constitution or statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). Courts should presume that a case lies outside of this limited

jurisdiction, and the burden of establishing the contrary should be upon the party asserting

jurisdiction. Id. Although a defendant has the statutory right to remove in certain situations,

the plaintiff is still the master of his claim. Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095

(11th Cir. 1994). For that reason, the defendant’s right to remove and the plaintiff’s right

to choose his forum are “not on equal footing.” Id. Accordingly, the defendant’s removal

burden is a heavy one. Id. If a plaintiff fails to make a specific demand for damages in the

complaint, “a removing defendant must prove by a preponderance of the evidence that the

amount in controversy more likely than not exceeds the . . . jurisdictional requirement.”

Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010).

       When a defendant removes a case within the first thirty days after receipt of the

initial complaint, the court considers both the initial complaint and other evidence

introduced by the defendant. See Sullins v. Moreland, 2021 WL 54206, at *3 (M.D. Ala.

Jan. 6, 2021)(citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)).

The court may use “‘deduction, inference, or other extrapolation’ to determine whether the

relevant evidence submitted by the removing party supports the existence of the required

amount in controversy.” Id. (quoting Pretka, 608 F.3d at 753). When the court is presented

with a notice of removal without facts or specific allegations, “it may not speculate or



                                              2
      Case 2:20-cv-00766-ECM-SMD Document 15 Filed 01/28/21 Page 3 of 5




divine ‘by looking at the stars’ the amount in controversy.” Id. (quoting Pretka, 608 F.3d

at 753).

                      III.   FACTS AND PROCEDURAL HISTORY

       The facts of this case stem from an automobile crash during which a tractor-trailer

driven by Briggs, allegedly within the scope of his employment with Southeastern Freight

Lines (SEFL), crashed with a vehicle driven by Goosby. Goosby brings claims for

negligence; wantonness; negligent, hiring, training and supervision; and vicarious lability.

       In her complaint, Goosby does not seek a specified amount of damages for the

entirety of her claims. She specifies that she does not seek more than $ 75,000 for one

claim, but that limitation is only contained within the count alleging vicarious liability.

Goosby seeks compensatory damages for “serious bodily injuries,” physical pain, mental

anguish, medical expenses, loss of enjoyment of life, and lost wages, and also seeks

punitive damages. (Doc. 1-1 at 4).

                                     IV.    DISCUSSION

       It is undisputed that complete diversity of parties exists in this case. (Doc. 7 at 2).

The Plaintiff argues, however, that the case is due to be remanded because she does not

assert a specific monetary amount in her complaint, and the Defendants not proven the

$75,000 amount in controversy required by 28 U.S.C § 1332 for the Court to exercise

federal diversity jurisdiction.

       In opposing remand, the Defendants argue that the complaint meets the amount in

controversy requirement because the complaint alleges “serious bodily injuries,” and seeks

damages for mental anguish, medical expenses, and punitive damages. Because the
                                              3
     Case 2:20-cv-00766-ECM-SMD Document 15 Filed 01/28/21 Page 4 of 5




complaint does not describe the nature of Goosby’s injuries or medical treatment,

determining a “value would be an exercise in impermissible speculation.” Piard v. VRP

Transportation, Inc., 2019 WL 210402, at *5 (M.D. Ala. 2019). Upon review of the record,

however, the Court concludes that the Defendants have shown enough through the

allegations of the complaint, particularly the allegation of “serious bodily injuries,” to

justify post-removal discovery. Id; cf. Dart Cherokee Basin Operating Co. v. Owens, 135

S. Ct. 547, 554 (2014) (holding in a Class Action Fairness Act case removal that the district

court may permit post-removal discovery and make jurisdictional findings under the

preponderance-of-the-evidence standard the amount in controversy is in dispute when after

removal) (citing H.R. Rep. No. 112-10, p. 16 (2011)). The Court will allow discovery

limited to evidence which is relevant to the amount in controversy at the time the case was

removed.

                                   V.      CONCLUSION

       For the reasons as stated, it is ORDERED as follows:

       1. Defendants may serve written jurisdictional discovery (interrogatories, requests

           for production of documents, and requests for admissions) on the Plaintiff within

           ten days of the entry of this Order. The discovery must be narrowly tailored to

           the amount in controversy, and the parties should work together in good faith in

           the coordination and completion of discovery.

       2. The Plaintiff is DIRECTED to respond to the Defendants’ requests within 21

           days of service or by March 1, 2021, whichever is later.



                                             4
Case 2:20-cv-00766-ECM-SMD Document 15 Filed 01/28/21 Page 5 of 5




3. The Defendants have until March 8, 2021, to file a supplemental memorandum

    with evidence in opposition to Plaintiff’s motion to remand.

4. The Plaintiff has until March 15, 2021 to file a reply.

5. Ruling on the motions to remand is RESERVED.



DONE this 28th day of January, 2021.



                                  /s/ Emily C. Marks
                            EMILY C. MARKS
                            CHIEF UNITED STATES DISTRICT JUDGE




                                      5
